NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 15 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KERRY BOULTON; et al.,                          No.    19-15526

                Plaintiffs-Appellants,          D.C. No.
                                                2:15-cv-02384-MCE-AC
 v.

US TAX LIEN ASSOCIATION, LLC, a                 MEMORANDUM*
Nevada Limited Liability Company; SAEN
HIGGINS,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                             Submitted July 13, 2020**
                             San Francisco, California

Before: IKUTA and HURWITZ, Circuit Judges, and TAGLE,*** District Judge.

      This is a diversity action brought by Kerry Boulton, Ane Marie Lacy, William



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Hilda G. Tagle, United States District Judge for the
Southern District of Texas, sitting by designation.
Gamba, Luca Angelucci, and Jeremy Andrews (collectively, “Plaintiffs”) against US

Tax Lien Association, LLC and Saen Higgins (collectively, “USTLA”), alleging

tortious misrepresentations. After Plaintiffs and their counsel failed to comply with

several discovery and sanctions orders issued by a magistrate judge, the district court

accepted the recommendations of the magistrate judge and dismissed the complaint

with prejudice, ordering $21,767.50 in sanctions on counsel personally. We have

jurisdiction over Plaintiffs’ appeal under 28 U.S.C. § 1291 and affirm.

      When considering terminating sanctions, we focus on “(1) the public’s interest

in expeditious resolution of litigation; (2) the court’s need to manage its dockets; (3)

the risk of prejudice to the party seeking sanctions; (4) the public policy favoring

disposition of cases on their merits; and (5) the availability of less drastic sanctions.”

Conn. Gen. Life Ins. Co. v. New Images of Beverly Hills, 482 F.3d 1091, 1096 (9th

Cir. 2007) (cleaned up). Terminating sanctions must be supported by a finding of

willfulness, fault, or bad faith. See Fjelstad v. Am. Honda Motor Co., 762 F.2d 1334,

1337 (9th Cir. 1985).

      The district court did not abuse its discretion in adopting the magistrate

judge’s recommendations and imposing terminating sanctions. See Valley Eng’rs,

Inc. v. Elec. Eng’g Co., 158 F.3d 1051, 1052 (9th Cir. 1998) (standard of review).

Plaintiffs’ prolonged and repeated noncompliance with the magistrate judge’s

discovery and scheduling orders undermined “the public’s interest in expeditious


                                            2
resolution of litigation.” Conn. Gen. Life Ins. Co., 482 F.3d at 1096 (cleaned up).

The district court’s ability “to manage its dockets” was hampered by the need to

address USTLA’s repeated motions to compel and for sanctions. Id. (cleaned up).

USTLA was prejudiced by Plaintiffs’ refusal to comply with the district court’s

discovery orders. See Adriana Int’l Corp. v. Thoeren, 913 F.2d 1406, 1412 (9th Cir.

1990) (“Failure to produce documents as ordered . . . is considered sufficient

prejudice.”). The magistrate judge also imposed lesser sanctions twice before

recommending terminating sanctions, warning Plaintiffs each time that they might

face terminating sanctions. And, Plaintiffs’ repeated flouting of their discovery

obligations showed “willfullness, bad faith, and fault.” See Conn. Gen. Life Ins. Co.,

482 F.3d at 1097 (“Where a party so damages the integrity of the discovery process

that there can never be assurance of proceeding on the true facts, a case dispositive

sanction may be appropriate.” (cleaned up)). We also note that Plaintiffs doubly

forfeited any argument challenging the magistrate judge’s factual findings by failing

to object before the district court, Turner v. Duncan, 158 F.3d 449, 455 (9th Cir.

1998), and by not addressing this failure to object on appeal, see, e.g., Burlington N.

& Santa Fe Ry. Co. v. Vaughn, 509 F.3d 1085, 1093 n.3 (9th Cir. 2007).

      With respect to monetary sanctions, the orders holding counsel personally

responsible were amply supported by the record, including counsel’s admissions that

he was at fault for failing to comply with discovery orders.


                                          3
AFFIRMED.




            4